Citation Nr: 0632439	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  06-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss, 
tinnitus, and a left eye disorder.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO 
in August 2006.  A transcript is on file.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has currently manifested tinnitus 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.




3.  There is no record of any injury to the left eye in 
service, and a currently manifested macular hole, initially 
identified more than 25 years after service, has not been 
etiologically related by any competent evidence to service or 
any incident or injury therein.

4.  The veteran's decreased visual acuity in the left eye is 
due to myopia.  As a refractive error, the change in vision 
is not a disease or injury for which compensation benefits 
may be awarded.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  An eye disorder, currently manifested by a macular hole 
and myopia, a refractive error of the eyes, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  This was accomplished in a 
letter from the RO issued in March 2005.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In the March 2005 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case. 

The Board concludes that the notification received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For the reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream

issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Inasmuch as the service connection 
claims are being denied, any issue as to rating or effective 
date is moot. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records reflect that when the veteran was 
examined prior to service in May 1970, clinical evaluation of 
the eyes and ears was normal, and distant vision was 20/30 
bilaterally, corrected to 20/15 (right eye) and 20/20 (left 
eye).  The annual physical of December 1971 revealed that 
distant vision was 20/40-1 (right eye) and 20/40-2 (left 
eye), corrected to 20/20 bilaterally and hearing acuity was 
15/15 bilaterally.  An entry in the service medical records 
dated in February 1973 reflects that the veteran had stopped 
a punch in the small of his back; a history of a hit to the 
left kidney in karate class a week previously was also noted.  
On examination conducted in January 1974, clinical evaluation 
of the eyes and ears was normal, and distant vision was 20/70 
bilaterally, corrected to 20/20 (right eye) and 20/20-1 (left 
eye).  Hearing acuity was 15/15 bilaterally.  

A February 1975 examination report shows that clinical 
evaluation of the eyes and ears was normal, and that his 
distant vision was 20/70 bilaterally, corrected to 20/20 
bilaterally.  Hearing acuity was 15/15 bilaterally.  A June 
1976 examination documents that distant vision was 20/40 
(right eye) and 20/50 (left eye), corrected to 20/20 
bilaterally and hearing acuity was entirely normal 
bilaterally in all levels from 500 to 4000 hertz (Hz), 
showing only a slight deficit in the left ear at 6000 Hz.  
Examinations dated in 1979 and 1983 document hearing deficits 
at 6000 Hz bilaterally. 

Service personnel records reflect that the veteran's service 
duties included deck watch officer and weapons officer.  

The veteran filed his original service connection claim in 
February 2005 indicating that he had sustained a left eye 
injury in January 1973, hearing loss in 1976 and tinnitus in 
1974.  

The evidence on file includes a record dated January 15, 
1973, indicating that the veteran was seen for complaints of 
left eye blurring, both near and distance.  An impression of 
myopia was made; his vision was corrected to 20/15.  

Also of record is an undated private audiological report 
(dated in January 2005 according to the RO) revealing that 
the veteran suffered from mild to moderate hearing loss 
bilaterally.  

Private medical records dated in 1999 document that the 
veteran was experiencing intermittent episodes of positional 
vertigo.  A March 1999 report referred to the veteran's 
reported longstanding history of hearing loss and significant 
noise exposure both in the Army and in conjunction with his 
recreational activity of flying small planes.  A sensation of 
tinnitus affecting both ears was mentioned in a May 1999 
record.  The veteran continued to be treated for positional 
vertigo in 2000.

Records dated in September 2001 and January 2005 document the 
veteran's complaints of tinnitus.  


Private medical records reflect that the veteran was seen in 
1997, at which time myopia and macular pseudo-hole and 
surface wrinkling retinopathy were diagnosed.  He was seen in 
2001 for a complaint of decreased vision.  A record which 
appears to be dated in September 2004 documents a macular 
hole in the left eye.  An undated record documented a macular 
hole in the left eye and a possible old trauma.  

Private medical records dated from 1999 to 2001 reveal mild 
to moderate high frequency sensorineural hearing loss 
bilaterally.  

At his Travel Board hearing held before the undersigned 
Veterans Law Judge in August 2006, the veteran testified that 
during service he had joined a karate club and had sustained 
a left eye injury which he believes resulted in a hole in the 
macula.  The veteran indicated that he complained about this 
in 1973 and it was problematic thereafter.  With respect to 
his hearing loss and tinnitus, the veteran testified that he 
served aboard the 210-foot CoastGuard Cutter ALERT off the 
coast on Africa, on which he was a weapons officer.  He 
stated that in a 3-day period he fired 100 gunnery rounds 
during a training exercise without hearing protection, 
resulting in long-standing tinnitus and hearing loss.

III.  Legal Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  As to certain 
chronic conditions, such as organic disease of the nervous 
system (e.g., sensorineural hearing loss), even if there is 
no record of such disability in service its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, supra.

IV.  Analysis

A.  Hearing Loss and Tinnitus

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them together.

The veteran has asserted that he was exposed to acoustic 
trauma in service when he served with the US Coast Guard as a 
weapons officer, participating in training exercises such as 
firing 100 rounds on a cutter over a 3-day period without ear 
protection, and being exposed to constant engine noise.  

As noted, the veteran contends that his bilateral hearing 
loss and tinnitus are directly related to his active military 
service.  However, the medical evidence of record shows that 
the veteran did not have hearing loss meeting the criteria of 
38 C.F.R. § 3.385 for impaired hearing at any time during 
service, as shown by audiological testing conducted at his 
induction examination (May 1970) and at the time of his 
separation examination (January 1974).  The service medical 
records are also negative for any complaints or diagnosis of 
tinnitus.

The medical evidence of record shows that at his induction 
medical examination upon entering service, in May 1970, no 
hearing loss was reported.  Service medical records on file 
are negative for reference to complaints of tinnitus, hearing 
difficulty, or trauma.  In January 1974, when examined for 
separation, the veteran's hearing was normal, and no ear 
disease or defect was reported.  Accordingly, he manifested 
normal hearing acuity in all frequencies upon discharge from 
service.

The earliest indication of any possible reduction in hearing 
acuity was shown in 1976, more than a year after discharge 
from service, at which time his hearing was entirely normal 
bilaterally in all levels from 500 to 4,000 hertz, showing 
only a slight deficit in the left ear at 6,000 hertz.  
Examinations dated in 1979 and 1983 document hearing deficits 
at 6,000 hertz bilaterally.  Bilateral hearing loss meeting 
the criteria of 38 C.F.R. § 3.385 was not initially 
documented until 1999.  The first post-service clinical 
indication of tinnitus is shown in private medical records 
dated in 1999, some 25 years after service.  Accordingly, 
there is no question that the veteran has currently 
manifested bilateral hearing loss and tinnitus.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the U.S. Court of 
Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of item (a), above, 
i.e., acoustic trauma, has been reported, although the Board 
notes that an audiometric test result reflecting any hearing 
impairment in service was shown only in one frequency, 6,000 
Hertz, between 1976 and 1983.  In essence, the criteria 
discussed under element (a) are only marginally supported by 
the evidence; however, the record also reflects that the 
veteran was exposed to post-service acoustic trauma in 
conjunction with recreational flying.

The more critical question turns upon element (b), i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  This question is also critical as to the 
claimed tinnitus.

In this regard, the record contains no competent evidence, 
such as medical records or a medical opinion, which 
etiologically links hearing loss and tinnitus, which was 
initially manifested more than a year after the veteran's 
discharge from service, to that service.  The Board further 
observes that there is no objective continuity of 
symptomatology of bilateral hearing loss and tinnitus after 
service which would tend to establish the claim.  See 38 
C.F.R. § 3.303(b).  As discussed above, the post-service 
evidence shows no indication of bilateral hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 and 
tinnitus until 1999, more than 25 years after the veteran 
left active military service.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).

The Board recognizes that a March 1999 record made reference 
to the veteran's reported longstanding history of hearing 
loss and significant noise exposure, both in the Army and in 
conjunction with the veteran's recreational activity of 
flying small planes.  As for this record, there is no 
indication that medical personnel reviewed the veteran's 
service medical records, and it appears that the reference 
was based exclusively upon the veteran's reported history, 
given more than two decades after service.  

The veteran has given sincere testimony to the effect that he 
sustained hearing loss and tinnitus during service due to 
acoustic trauma sustained therein, which progressively 
worsened following service until the present time.  The Board 
acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma in service.  
However, that testimony was provided more than 30 years after 
service.  Supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss solely because it was not shown during 
service, it does not compel service connection either, even 
though the veteran currently meets its criteria as to present 
disability.  Ledford v. Derwinski, 3 Vet. App. at 89.  Given 
the veteran's military assignment as a weapons officer, the 
Board has no reason to doubt that he was most likely exposed 
to noise during service.  However, noise exposure is not in 
and of itself a compensable injury or disease, and in order 
for service connection to be granted there must be a showing 
of an injury or disease during service, or caused by service, 
such as by presenting competent and probative medical nexus 
evidence.  In this case, the record is entirely negative for 
any nexus opinion etiologically relating currently manifested 
bilateral hearing loss and tinnitus to service or any 
incident thereof, and accordingly service connection for both 
conditions must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.  As the evidence preponderates 
against the claim for service connection for bilateral 
hearing loss and tinnitus, the benefit-of-the-doubt doctrine 
is inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left eye disorder

The service medical records document myopia in service.  
Post-service, myopia was again diagnosed in 1997.  In 1997, a 
macular hole in the left eye was also initially identified, 
which was noted again in 2004.  Accordingly, disorders of the 
left eye diagnosed as myopia and a macular hole are currently 
manifested.  

The record contains no evidence which links the macular hole, 
initially identified in 1997, more than 25 years after the 
veteran's discharge, to service, or to any incident therein.  
A requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service (or a service-
connected disability) and the disability claimed. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The veteran 
believes that he sustained trauma to the head and eye in 1973 
or 1974 when participating in karate training.  However, no 
such injury is documented in the service medical records or 
any other records.  The service medical records do include a 
February 1973 entry which reflects that the veteran stopped a 
punch in the small of his back, and a note history of a hit 
to the left kidney in karate class a week previously, but 
show no eye injury.  

The mere reference in an undated record to a possible old 
trauma similarly fails to constitute nexus evidence, inasmuch 
as there is no specific mention of service or any injury 
therein in that record nor shown by any of the clinical 
records on file.  Moreover, there is no medical evidence of 
continuity of a macular hole in the left eye.  It was not 
shown in service or until decades thereafter.  This gap in 
the evidentiary record preponderates strongly against this 
claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991); see also Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a layperson's observation is competent).

While the veteran has provided testimony to the effect that 
the left eye disorder, a macular hole, was related to his 
period of service, it is not shown that he has the requisite 
medical training or expertise that would render these 
opinions competent in this matter.  As a layperson, he is not 
qualified to render opinions as to medical

diagnoses, etiology, or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Accordingly, service connection is not 
warranted for a left eye disorder currently manifested by a 
macular hole.  

Myopia, more commonly known as nearsightedness, is defined as 
an error of refraction.  See Dorland's Illustrated Medical 
Dictionary (29th ed. 2000).  With respect to the currently 
diagnosed myopia, first shown in service, to the extent that 
the veteran may have defective visual acuity, under 38 C.F.R. 
§ 3.303(c), congenital or developmental defects, to include 
refractive error of the eye, as such, are not diseases or 
injuries within the meaning of applicable legislation.  See 
also 38 C.F.R. § 4.9.  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; see VA Adjudication Manual (Manual 
Rewrite), M21-1/MR, Part IV, Subpart ii, Chapter 2, Section 
B, Para. 7.  Here, there is no evidence of a superimposed 
disease or injury affecting the eyes during service.  Thus, 
the veteran's refractive error of the eyes (myopia) may not 
be regarded as a disability and may not be service connected 
on the basis of incurrence or natural progress during 
service.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for a left eye disorder, to 
include a macular hole and myopia must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left eye disorder, to 
include a macular hole and myopia, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


